Citation Nr: 1215193	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  00-09 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder, as secondary to the service-connected left knee disability. 

2.  Entitlement to service connection for a right knee disorder, as secondary to the service-connected left knee disability.

3.  Entitlement to a disability rating higher that 10 percent for the postoperative residuals of a left knee injury for the period prior to August 12, 2010. 

4.  Entitlement to a disability rating higher that 10 percent for the postoperative residuals of a left knee injury for the period beginning on August 12, 2010.

5.  Entitlement to an increased disability rating for residuals of a fracture and sprain of the left ankle, currently rated at 10 percent disabling.

6.  Entitlement to a total disability evaluation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to August 1974. 

This matter comes before the Board of Veterans' Appeals  (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In an October 1998 rating decision, the RO continued the 10 percent disability ratings for the left knee and left ankle, reopened and denied service connection for a back disorder, and denied a TDIU.  In a May 2005 decision, the RO determined new and material evidence had not been received to reopen a claim for entitlement to service connection for a right knee disorder.  The Veteran perfected separate appeals of those determinations. 

This case was remanded in October 2007 so the RO could schedule the Travel Board hearing the Veteran requested and for additional development.  Upon initial scheduling, the Veteran requested that the hearing be rescheduled.  RO letters of January and February 2009 informed the Veteran his hearing was scheduled for February 10, 2009.  The Veteran, however, did not report for the hearing and did not offer good cause as to his absence.  Hence, his request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2011). 

In a June 2009 decision, the Board reopened claims of service connection for back and right knee disability and remanded them to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development and a decision on the merits.  The Board also remanded the increased rating claims for additional development.  The AMC completed the additional development directed and denied the service connection claims on the merits, denied increased ratings for left knee and left ankle disability, and returned the case to the Board for additional appellate review.

The issues of entitlement to service connection for back and right knee disability, an increased rating for the left knee disorder for period beginning on August 12, 2010, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to August 12, 2010, a clear preponderance of the evidence shows the left knee disorder was manifested by pain, noncompensable limitation of motion (LOM), and slight lateral instability.  

2.  A clear preponderance of the evidence shows the left ankle disorder manifests with point tenderness and moderate LOM.  Marked LOM was not manifested.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation higher than 10 percent for left knee post-operative LOM residuals for the period prior to August 12, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159,  3.321(b(1), 4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Code (DC) 5003-5259.

2.  The requirements for an evaluation of 10 percent, and no higher, for left knee lateral instability associated with the left knee post-operative residuals are met, effective May 8, 1998.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b(1), 3.400, 4.1, 4.7, 4.71a, DC 5257.

3.  The requirements for an evaluation higher than 10 percent for left ankle disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Code (DC) 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been substantially complied with.  The initial rating decision on the increased rating claims was rendered prior to the enactment of the VCAA  VA notified the Veteran in July 2003 and May 2004 of what part of the required evidence is to be provided by the claimant and what part VA will attempt to obtain.  The letters did not inform the Veteran how disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The June 2009 Board remand directed correction of that deficiency, and June 2009 AMC letter provided fully content-compliant notice for an increased rating claim.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman, supra.  Further, following issuance of the May 2010 letter and the additional development, the claims were reviewed on a de novo basis, as shown in the March 2011 supplemental statement of the case (SSOC).  Thus, any timing-of-notice error was cured and rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a SOC or SSOC, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  While the Veteran may not have received full notice prior to the initial decision, he was afforded a meaningful opportunity to participate in the adjudication of the claims via the presentation of pertinent evidence and testimony.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

Analysis

Left Knee

By way of history, the Veteran sustained a left knee injury during his active service for which treatment included surgery.  A January 1975 rating decision (Volume 1) granted service connection for the post-menisectomy residuals and assigned a 10 percent rating under DC 5259, effective in August 1974.  VA received the Veteran's claim for an increased rating in April 1998.

The basis on which the Veteran has repetitively asserted that he is entitled to an increased rating is that his left knee disability has been rated the same for over 30 years.  The Board, of course, will review the appeal on the basis of the current status of the left knee-as shown by the evidence, as the length of time a rating has been in place is not determinative.

VA outpatient records of August 1997 note the Veteran's complaints of left knee pain.  Physical examination revealed no leg edema, effusion, or LOM.  The May 1998 VA examination report reflects the Veteran complained of pain, weakness, stiffness, swelling, and locking of the left knee.  He reported that he over-the-counter medication as well as Naprosyn 500 mg, and Tylenol 325 mg, as many as 12 a day.  The Veteran reported that rainy and cold weather caused an increase in his pain, and that the medications and heat treatment eased his pain.  The Veteran reported further that he no longer worked, but he complained of LOM when attending to his activities of daily living.  He used a cane and knee brace to assist his ambulation.  The Veteran denied any episodes of dislocation or subluxation.  Physical examination of the left knee revealed ROM of 0 to 120 degrees, with the onset of pain at 10 degrees.  No other objective findings are noted in the report.  The examiner noted that x-rays were read as having shown mild degenerative osteoarthritic change.  The diagnoses were degenerative osteoarthritic change and unstable left knee.

The October 1998 rating decision continued the 10 percent rating without comment on the clinical findings of the May 1998 examination.  In his January 1999 notice of disagreement (Volume 2), the Veteran asserted that his left knee pain started at 0 degrees.

As noted earlier, the Veteran's left knee disability was service-connected and rated under DC 5259, which rates post-operative cartilage symptomatology.  See 38 C.F.R. § 4.71a.  That code provides solely for a 10 percent rating for post-operative symptoms.  Id.  The Board notes however, that while cartilage symptomatology is rated under DCs 5258 and 5259, the General Counsel, VA, has opined that a cartilage-related disorder may be rated on the basis of LOM where the evidence merits, especially where there is arthritis shown on x-ray.  See VAOPGCPREC No.9-98 (August 14, 1998).

As noted, the examiner diagnosed osteoarthritic change based on the x-ray findings.  Traumatic arthritis is rated under Diagnostic Code 5003 as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray is rated on the basis of LOM under the appropriate DCs for the joint involved.  Further, if the LOM of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of LOM, but with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent rating is assigned.  Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.  

Limitation of flexion of the leg to 60 degrees warrants a noncompensable evaluation.  Limitation of flexion of the leg to 45 degrees warrants a 10 percent rating.  A 20 percent evaluation requires that flexion be limited to 30 degrees.  A 30 percent evaluation requires that flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

The Veteran's left knee manifested painful motion through 120 degrees.  Normal knee ROM is 0 to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  One is not compensated merely for painful motion but for the functional loss due to one's pain.  See 38 C.F.R. § 4.59.  Knee flexion limited to 120 degrees is noncompensable.  38 C.F.R. § 4.71a, DC 5260.  Thus, the objective findings on clinical examination show the Veteran's knee more nearly approximated the assigned 10 percent rating.  38 C.F.R. § 4.7.  A higher rating was not met or approximated, as the Veteran's left knee manifested full extension to 0 degrees, and the examiner did not note any findings of additional loss of ROM due to pain, etc.  See 38 C.F.R. §§ 4.40 and 4.45.  VAOPGCPREC 9-98 specifically noted that §§ 4.40 and 4.45 were applicable to disabilities rated under DC 5259.

The Board notes that a June 1999 rating decision that continued the 10 percent rating (Volume 2) noted the Veteran's left knee disorder is rated under 5299-5259, which means the Veteran's left knee is rated analogously to a cartilage-related disorder.  See 38 C.F.R. § 4.20.  In light of the above discussion, however, the Board finds that diagnostic code 5003-5259 would be more appropriate.  A hyphenated code is used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation.  See 38 C.F.R. § 4.27; see also Butts v. Brown, 5 Vet. App. 532, 538 (1993) (assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case") and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate ratings are available for symptomatology not based on LOM, such as instability, and that which is-such as arthritis.  See VAOPGCPREC No. 23-97 (July 1, 1997), cited at 62 Fed. Reg. 63,604 (1997).  The May 1998 examination report reflects that the examiner diagnosed the left knee as unstable.  Slight instability warrants a 10 percent rating; moderate, 20 percent; and, severe, 30 percent.  38 C.F.R. § 4.71a, DC 5257.  While the examination report does not specify how this was determined (instability was not noted in the body of the examination report) resolving all doubt in the Veteran's favor, slight instability was noted (there was no suggestion of more than slight instability anywhere in the evidence of record).  Thus, the Board finds the left knee more nearly approximated a 10 percent rating for the cartilage-related symptomatology; and a 10 percent rating for mild instability as of the May 1998 examination, May 8, 1998.  38 C.F.R. §§ 3.400(o), 4.1, 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, DCs 5003-5259, 5257.

VA outpatient records for the period 1998 to 2003 note the Veteran's recurrent complaints of left knee pain.  Per the Veteran, his pain was without relief, on a scale of 1 to 10, constantly at 10/10, but an April 1999 entry notes the Veteran had full range of movements, and that he declined physical therapy because it was too far to drive.  Further, the records note tenderness but do not reflect any clinical findings of effusion into the joint and locking episodes, or LOM on flexion of 45 degrees or less.  

The April 2002 examination report reflects the Veteran reported essentially the same complaints as at the 1998 examination.  He denied locking.  Physical examination revealed no heat, effusion, or Baker's cyst.  ROM was 0 to 45 to 50 degrees.  The examiner noted the Veteran could not hold the left knee at 50 degrees, it dropped.  Extension was full to 0.  The examiner noted the absence of any muscle spasms and that it was not clear if the ROM findings were due to pain or less than maximum effort by the Veteran.  The examiner noted further that the left knee could not be properly examined for instability due to the Veteran's complaints of pain.  The examiner diagnosed chronic pain syndrome.

The Board finds the Veteran's left knee did not more nearly approximate a higher rating for the same reasons as discussed in detail below related to the August 2003 examination.  38 C.F.R. § 4.7.  The examiner noted skepticism as concerned the integrity of the Veteran's efforts.  Further, there were no positive physical findings other than LOM.  In light of the Veteran's minimal efforts, the Board finds no credible factual basis for a higher rating based on evidence of additional loss of ROM due to pain, etc.  38 C.F.R. §§ 4.40, 4.45, 4.45.  Neither did the examination note any symptoms related to the left knee surgical scars.

The August 2003 examination report reflects the Veteran reported his left knee pain was always 10/10, it was weak, stiff, swollen, and he had LOM.  He reported further that it gave way randomly, and that the pain disturbed his sleep.  He denied any subluxation or dislocation but reported he could stand for only five to ten minutes and could not walk more than 100 yards.  The Veteran's medications included Oxycondone and Darvon.  He continued to use a knee brace and a cane.  Physical examination revealed no heat, effusion, erythema, or Baker's cyst.  ROM was 0 to 20 degrees, and the Veteran voiced complaints of considerable pain during his motion examination.  The examiner noted that, to the extent the examination allowed, McMurray's and drawer's signs were negative.  X-rays were read as having shown degenerative joint disease with joint space narrowing.  The examiner's diagnosis was consistent with the x-ray findings.

The Board notes the apparent findings of 0 to 20 degrees on ROM.  The Board also notes, however, that the examiner specifically noted that, while observing the Veteran put on his shoes while sitting in a chair, the Veteran flexed his knees to 50 to 55 degrees.  The examiner's observation clearly raises an inference that the Veteran exerted less than maximum effort, even when his history of chronic pain is considered.  The Board notes that the Veteran's outpatient records do not contain any findings of such significant LOM of the left knee.  In fact, the entries frequently note full or normal motion.  Thus, the Board finds the evidence of record shows the Veteran did not put forth a credible effort at the August 2003 examination.  As a result, the Board finds the Veteran's left knee continued to more nearly approximate a total rating of 20 percent as of the August 2003 examination.  A higher rating was not more nearly approximated, as the preponderance of the evidence shows ROM on flexion was better than 0 to 45 degrees, extension was normal, and the knee was stable.  38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, DCs 5003-5259, 5257.
 
During the development of the Veteran's appeal, to include while on remand, the RO arranged additional examinations for the Veteran's left knee, the last being November 2009.  On each occasion, however, the Veteran cancelled the examination and asked that his claim be rated on the basis of the evidence of record.  VA regulations provide that an increased rating claim will be denied where an examination is necessary and the claimant fails to report.  See 38 C.F.R. § 3.3655(b).  In light of the fact the Veteran did not fail to report but timely cancelled the examinations, the Board will review his appeal on the basis of the evidence of record as he requested.

The VA outpatient records do not reflect any findings of LOM on flexion of 45 degrees or less.  An October 2005 orthopedic consultation notes ROM of 0 to 105 degrees.  Entries of April and May 2006 related to the Veteran's fitting for a new knee brace note the left knee instability, but there are no objective findings to indicate that the knee instability was more than slight.  A November 2007 entry (Volume 3) notes left knee ROM and strength was normal and it was laterally stable.  In September 2009, left knee decreased ROM and diffuse tenderness without redness or effusion were noted.  The entry does not indicate the values of the LOM.  The outpatient records note positive response to steroid injections for pain relief as of late 2009.  A July 2010 entry notes decreased pain in the left knee.  An August 2010 physical therapy entry notes left knee passive ROM of 0 to 120 degrees with normal strength.  Slight swelling and tenderness were also noted.  There is no indication in the entry that the Veteran was not able to do active ROM or that the knee was unstable.

In light of the above, the Board finds the preponderance of the evidence shows the left knee more nearly approximated a 10 percent rating for the entire rating period for LOM residuals and no more than a 10 percent rating for instability from May 8, 1998.  38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, DCs 5003-5259, 5257.  There is no (other) basis for a staged rating for any part of the rating period.

Left Ankle

Historically, a May 1987 rating decision granted service connection for left ankle fracture residuals with a 10 percent rating, effective in October 1986.  DC 5271 was assigned, which evaluates LOM of the ankle.  See 38 C.F.R. § 4.71.  Marked LOM warrants a 20 percent rating, and moderate, a 10 percent rating.  Id.

As was the case with the Veteran's knee, VA outpatient records note the Veteran's complaints of constant left ankle pain.  Physical findings were negative for swelling and decreased motion.  An April 1997 x-ray was read as showing the left ankle unchanged since a December 1991 x-ray study.  The May 1998 examination report reflects the Veteran reported chronic pain and that the ankle gave out on him.  He used a cane and ankle brace for assistance.  Physical examination revealed no swelling, point tenderness, or LOM.  The examiner also noted two long scars on the medial aspect which were asymptomatic.

The objective findings on clinical examination show the left ankle to have more nearly approximated the assigned 10 percent rating, even taking into consideration functional loss due to pain.  38 C.F.R. § 4.59.

The April 2002 examination report reflects that physical examination revealed no deformity, discoloration, or effusion, and pulses were good, as was vascular return.  ROM on both dorsiflexion and plantar flexion were to 10 degrees.  The examiner noted, however, that it was uncertain as to whether the Veteran exerted maximum effort during the examination.  The ankle was stable.

The August 2003 examination report reflects the Veteran reported his ankle hurt to walk and weight bear, and it turned over any time he hit uneven ground.  He reported further that his pain was 10/10 most of the time, and 6-7/10 when on his medication.  The Veteran reported his treatment had included injections, the last having occurred in 2000.  The Veteran denied any dislocation or subluxation, and reported he could only walk less than 100 yards and stand for only five to 10 minutes.  Rest and ice provided relief.  As noted earlier, he used a cane and ankle brace for assistance.  Physical examination revealed no heat, effusion, or discoloration, and that the ankle was stable.  Dorsiflexion and plantar flexion were to 10 degrees.  The Veteran complained of severe pain and related that he could go no further.  X-rays were read as showing no significant changes since the last study and no acute pathology was noted.

Normal ROM for the ankle on dorsiflexion is to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  The findings would appear to indicate significant LOM on plantar flexion, but the examiner in 2002 noted skepticism as to the effort the Veteran exerted.  In light of the comments regarding the Veteran's lack of effort on clinical examination, the Board finds the subjective complaints were not confirmed by clinical examination.  Thus, the Board finds that marked LOM was not more nearly approximated during the 2002 and  2003 examinations.  38 C.F.R. § 4.7.

Similar to the evidence related to the left knee, the VA outpatient records note the several instances of the Veteran's complaints of constant left ankle pain, but there are no entries that indicate the presence of marked LOM.  They do indicate favorable responses to steroid injections.  A November 2007 entry reflects that ankle ROM was normal.  Thus, the Board finds the preponderance of the evidence shows the left ankle has more nearly approximated moderate LOM and the assigned 10 percent rating for the entire current rating period.  38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, DC 5271.  The evidence of record shows there is no factual basis for a staged rating for any part of the rating period.  See Hart, supra.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges the Veteran's various contentions; however, the Board finds the severity of the Veteran's left knee and left ankle disabilities is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's noted service-connected disabilities.  The exhibited symptoms and degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a disability rating higher that 10 percent for the post-operative LOM residuals of a left knee injury for the period prior to August 12, 2010, is denied.

Entitlement to a separate 10 percent evaluation for left knee post-operative instability residuals of a left knee injury is allowed, effective May 8, 1998, subject to the law and regulations governing the award of monetary benefits. 

Entitlement to a disability rating higher than 10 percent for residuals of a fracture and sprain of the left ankle is denied.

REMAND

The December 2004 VCAA notice letter only informed the Veteran as concerned a claim to reopen a claim and what evidence was necessary to establish direct service connection.  The Veteran was not informed what evidence was necessary to establish service connection on a secondary basis.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The June 2009 AMC letter did not address the service connection claims at all, as the Board remand only instructed the AMC to apprise the Veteran how disability evaluations and effective dates are determined.  The Veteran should be informed of the evidence necessary to establish service connection on a secondary basis.

In the Issues section of the March 2011 SSOC, the Veteran's left ankle is incorrectly shown to be rated at 20 percent disabling, as the narrative portion notes that a 20 percent rating for the left ankle is denied.  The March 2011 SSOC also notes that an increased rating for the left knee is denied.  The Board notes, however, that VA's virtual records data base shows a March 2011 rating decision wherein the AMC granted an increased rating from 10 to 20 percent for the Veteran's left knee, effective March 12, 2010.  The rating decision further reflects that the increased was based on VA outpatient records dated in December 2010.  The latest records in the claims file are dated in August 2010, and there are no VA treatment records in the virtual records data base.  The Board also notes the AMC apparently granted the increased rating under DC 5259.

The issue of TDIU is inextricably intertwined with the service connection and increased rating claims and will not be addressed in this decision.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder and ensure that all notification and development action required by the VCAA are fully complied with and satisfied.  Specifically, the RO should:
 
(a) Notify the veteran of the information and evidence necessary to substantiate his claims of service connection for back and right knee disorders, as secondary to service-connected left knee disability.  

(b) Notify the veteran of the information and evidence he is responsible for providing;  

(c) Notify the veteran of the information and evidence VA will attempt to obtain, e.g., that VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency and will make as many requests as are necessary to obtain relevant records from a Federal department or agency; and 

(d) Request that the veteran provide any evidence in his possession that pertains to his claim.  

2.  The AMC will obtain the December 2010 VA treatment records noted in the March 2011 rating decision and include them in the claims file, as well as any other pertinent records for the left knee.

3.  After the above is complete, the AMC shall note the Board's decision for the period prior to August 12, 2010, and ensure the documentation reflects the correct ratings for the Veteran's disabilities.  The AMC will also accurately reflect whether any increased rating allowed for the left knee is for the LOM residuals or the instability residuals.

4.  Thereafter, the AMC should re-adjudicate the claims of service connection for back and right knee disorders, as secondary to service-connected left knee disability; for an increased rating for left knee disability for the period beginning on August 12, 2010; and TDIU.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a SSOC that accurately reflects all actions of the AMC.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


